DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are presented for examination.
The application, filed 09/24/2020, is a national stage entry of PCT/JP2019/003356, international filing date 01/31/2019, which claims foreign priority to JP2018-090051, filed 05/08/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the first calculating means configured to, the second calculating means configured to, the damage position prediction means configured to, the input unit configured to, the computation processing unit configured to, the response analysis means configured to, the stress calculating means configured to, the reliability parameter calculating means configured to, and the optimum value calculating means configured to in claims 1, 4, 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified the first calculating means configured to, the second calculating means configured to, the damage position prediction means configured to, the input unit configured to, the computation processing unit configured to, the response analysis means configured to, the stress calculating means configured to, the reliability parameter calculating means configured to, and the optimum value calculating means configured to, a corresponding structure in the specification reads: "[0028] A device 20 including the optimization system 1 of the present example, as shown in FIG. 3, includes an input unit 30, a computation processing unit 40…".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1, line(s) 7 refer to the limitation “the specs of the FRP input to the optimization system”, it would be better as “specs of the FRP input to the optimization system” to avoid any possible antecedent issues of limitation instances following the limitation. Following the limitation, claims refer to the terms “the input specs of the FRP” and “the specs of the FRP”.
Claim 1, line(s) 15 refer to the term “the virtual specs obtained from the second calculating means”, it would be better as “the virtual specs determined from the second calculating means” to avoid any possible antecedent issues. Antecedent calls for “determined” (claim 1, line 9) and not “obtained".
Claim 5, line(s) 4 refer to the limitation “input the specs of the FRP”, it would be better as “input specs of the FRP” to avoid any possible antecedent issues of limitation instances following the limitation. Following the limitation, claims refer to the terms “the specs of the FRP input” and “the specs of the FRP”.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the computing device" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "computing devices" anteceding this limitation. The recitation of “the computing device” is unclear because it is uncertain which of the plurality was intended.
Claim 1 recites the limitation "the properties" in line(s) 10-11. There is insufficient antecedent basis for this limitation in the claim. There are two different "properties" anteceding this limitation: "mechanical properties” (claim 1, line 7) and "properties" (claim 1, line 10). The recitation of “the properties” is unclear because it is uncertain which of the two was intended.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an FRP (fiber reinforced plastic) optimization system, (machine = 2019 PEG Step 1 = yes) that determines specs of FRP as a structural member, which calculate mechanical properties according to input specs, and determine virtual specs equivalent to the properties with a smaller number of layers than the input specs, and analyzes a response of a mechanical structure to an external force using the virtual specs, calculates a stress generated using the response and the input specs, evaluates reliability using the stress, and determines the specs of the mechanical structure on a basis of a result of the evaluation.
Claim 5 recites an FRP optimization device (machine, manufacture = 2019 PEG Step 1 = yes) that determines FRP specs as a structural member, which comprises determining the FRP specs of a target mechanical structure, including calculating FRP mechanical properties on a basis of FRP input specs; calculating virtual stacking specs on a basis of the mechanical properties; analyzing a response of a mechanical structure to an external force on a basis of the virtual stacking specs; calculating a stress generated in the FRP on a basis of the response of the mechanical structure analyzed and the FRP input specs; calculating a reliability parameter correlated with FRP reliability on a basis of the stress; and calculating an optimum value of the FRP specs of the mechanical structure on a basis of a value of the reliability parameter.
Claim 9 recites an FRP reliability evaluation method (process = 2019 PEG Step 1 = yes), comprising: calculating FRP mechanical properties on a basis of input FRP specs; calculating virtual stacking specs that give equivalent mechanical properties with a smaller number of layers than the input FRP specs; analyzing a response of a mechanical structure to an external force on a basis of the virtual stacking specs; calculating a stress generated in the FRP on a basis of the response of the mechanical structure and the input FRP specs; and calculating a reliability parameter correlated with FRP reliability on a basis of the stress.
Step 2A, Prong One: Claims 1, 5, and 9 are substantially drawn to mathematical concepts, calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: Claims recite “input the FRP specs ”, "FRP specs input from the input unit", and "inputting FRP specs". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As to the computing devices and computation processing unit, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims recite “extracts the operation information from the first database", "the existing specs extracted from the second database", and "extracting operation information". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power.  The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-11 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter
Claims 1-11 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While International Pub. No. CA2977148, discloses "wrinkle characterization and performance prediction for wrinkled composite structures during manufacturing or repair" (see page 2, lines 5-7),
none of the references cited taken either alone or in combination and with the prior art of record disclose
claim 1, "… calculate mechanical properties according to the specs of the FRP input… determine virtual specs… equivalent… with a smaller number of layers than the input specs… analyzes a response… to an external force… using the virtual specs… calculates a stress generated in the FRP using the response and the input specs… evaluates reliability… using the stress, and determines the specs… on a basis… of the evaluation…",
claim 5, "… calculate mechanical properties of the FRP on a basis of the specs… input… calculate virtual stacking specs on a basis of the mechanical properties… analyze a response of a mechanical structure to an external force… on a basis of the virtual stacking specs… calculate a stress generated in the FRP on a basis of the response of the mechanical structure… calculate… reliability of the FRP on a basis of the stress… calculate an optimum value of the specs… on a basis of… the reliability parameter…",
and claim 9 , "… calculating mechanical properties of the FRP on a basis of the specs… input… calculating virtual stacking specs… equivalent… with a smaller number of layers than the specs… input… analyzing a response… to an external force… on a basis of the virtual stacking specs… calculating a stress… on a basis of the response of the mechanical structure… and the specs… input… calculating a… reliability… on a basis of the stress…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of the references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		5/31/2022Primary Examiner, Art Unit 2146